Citation Nr: 1119115	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of right thoracotomy secondary to congenital emphysematous blebs and granulomata right middle lobe.

2.  Entitlement to service connection for parenchymal and pleural changes with right infiltrate, to include as secondary to the service-connected residuals of right thoracotomy.

3.  Entitlement to service connection for chronic lymphocytic leukemia, to include as secondary to the service-connected residuals of right thoracotomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board would like to point out that since it has determined that service connection for parenchymal and pleural changes with right infiltrate is warranted as related to the right thoracotomy in service, entitlement to service connection for such disability is now moot, and the Veteran's claim for service connection is now limited to entitlement to service connection for chronic lymphocytic leukemia, to include as secondary to the service-connected residuals of right thoracotomy.  The issue of entitlement to service connection will therefore be split into a claim for service connection for parenchymal and pleural changes with right infiltrate, which will be granted, and a claim for service connection for chronic lymphocytic leukemia, which will be remanded for further development.  

The issue of entitlement to service connection for hyperlipidemia has been raised by the record in the VA medical statement dated in August 2007, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for chronic lymphocytic leukemia, to include as secondary to the service-connected residuals of right thoracotomy, and entitlement to an initial compensable rating for residuals of right thoracotomy secondary to congenital emphysematous blebs and granulomata right middle lobe, now including parenchymal and pleural changes with right infiltrate, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Parenchymal and pleural changes with right infiltrate had its onset during active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for parenchymal and pleural changes with right infiltrate have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection for parenchymal and pleural changes with right infiltrate, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA) cannot be considered prejudicial to the Veteran.  The Board will therefore proceed to a review of the claim on the merits.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If there is no evidence of a chronic condition during service, or an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  

The Veteran contends that his right pleural scarring is related to the right thoracotomy that he underwent during active service.  

The in-service operation record from April 1968 indicates that during the thoracotomy, the Veteran's right lung and parietal pleura was scarified.  It was also noted that a 1 centimeter tumor was located in the middle lobe and resected by a wedge-type resection.  

Following her examination of the Veteran in June 2007, although adult nurse practitioner, R.J, diagnosed parenchymal and pleural changes in the right upper lobe, based on her review of Internet websites, including mayoclinic.com, she concluded that the most common complication of a spontaneous or traumatic pneumothorax as had been sustained by the Veteran was recurrence.  She further noted that the pulmonary clinic had identified the Veteran's pleural scarring in the right apical lung region as most likely post-inflammatory changes and the Veteran's annual chest x-rays for the years from 1994-2003 did not document parenchymal and/or pleural changes, and the current findings of pleural changes were therefore "new."  

In August 2007, a VA physician, Dr. K., who was one of the Veteran's primary treating physicians over the period of January to September 2007, provided a medical statement in which he concluded that the Veteran's pleural scarring /right infiltrate was related to an injury, disease, or event occurring during the Veteran's military service.  The injury, disease, or event occurring during service was identified by Dr. K. as "pleural scarring shown in service."

The VA treatment records do not reflect that the Veteran's pleural scarring is bilateral in nature.  The Board has considered the evidence relevant to this claim, and first finds that it includes multiple and current diagnoses of parenchymal and pleural changes in the right upper lobe.  Thus, the Board finds that a current right lung disorder has been demonstrated with respect to this claim.

In addition, while the Veteran may not be competent to identify pleural scarring and/or relate it to his right thoracotomy during service in 1968, he has provided the opinion of Dr. K., who concluded that the Veteran's pleural scarring was related to service based on the fact that pleural scarring was demonstrated during service.  In this regard, while the Board has not located precisely the same diagnosis during service that is currently assigned to the Veteran's right lung disability, as was noted above, it does document the scarification of the right lung and parietal pleura, and the revision of a 1 centimeter tumor in the middle lobe.  In addition, while the Board recognizes that nurse practitioner, R.J., did not find that the Veteran's pleural scarring was related to the right thoracotomy during service, she did so primarily on the lack of documented x-ray findings between 1994-2003, and the lack of documented findings has not been held to be an adequate basis for a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, R.J. did not address the fact that the Veteran's pleural scarring was only present in the right lung or the Veteran's report of continuing relevant symptoms since service.  

Consequently, because the evidence of record reflects some findings during service consistent with the existence of right pleural scarring, and there is a current lung disorder diagnosed as parenchymal and pleural changes with right infiltrate, with one opinion in favor of the service connection for such disability and one against, the Board will give the Veteran the benefit of the doubt, and find that the Veteran's parenchymal and pleural changes with right infiltrate had its onset during active service.  Accordingly, the Board finds that the evidence 

supports entitlement to service connection for parenchymal and pleural changes with right infiltrate.


ORDER

Service connection for parenchymal and pleural changes with right infiltrate is granted.  


REMAND

With respect to the remaining claim for service connection for chronic lymphocytic leukemia (CLL), to include as secondary to the service-connected residuals of right thoracotomy, the Board's review of the examination report from the June 2007 examination reveals that the examiner did not specifically indicate whether the Veteran's CLL was caused or aggravated by his service-connected residuals of right thoracotomy that now include parenchymal and pleural changes with right infiltrate, and while VA physician, Dr. K., also offered the opinion that the Veteran's CLL was related to service, no explanation was provided for this conclusion and none can be gleaned from the record.  Therefore, the Board finds that the Veteran should be provided with a new examination to determine whether it is at least as likely as not that his CLL is related to service or his service-connected residuals of right thoracotomy, including parenchymal and pleural changes with right infiltrate.  

As for the claim for an increased rating, as a result of the Board's decision to grant service connection for right infiltrate as an additional residual of the Veteran's service-connected residuals of right thoracotomy, the rating assigned as a result of the Board's action may have an impact on the appropriateness of the current rating assigned for the Veteran's residuals of right thoracotomy.  Thus, the Board finds that no action should be taken with respect to the remaining claim until the RO has assigned a rating based on the Board's grant of service connection for parenchymal and pleural changes with right infiltrate.  Moreover, because the Veteran has not undergone an examination with respect to his service-connected disability since June 2007, he should be scheduled for a current examination.  Arrangements should also be made to obtain any additional VA treatment records for the Veteran, dated since September 2007.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding service connection for parenchymal and pleural changes with right infiltrate.

2.  Arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since September 2007.

3.  Thereafter, schedule the Veteran for an appropriate VA examination for chronic lymphocytic leukemia.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be conducted.

The examiner should determine whether the Veteran has chronic lymphocytic leukemia (CLL).

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed CLL had its clinical onset during active service or is related to the Veteran's right thoracotomy in 1968.  

The examiner should offer an additional opinion as to whether the Veteran's CLL was either (a) caused by or (b) aggravated by his service-connected residuals of right thoracotomy, to include parenchymal and pleural changes with right infiltrate.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Schedule the Veteran for a VA pulmonary examination to evaluate his service-connected residuals of right thoracotomy, to include parenchymal and pleural changes with right infiltrate.  The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.  

All necessary tests, including pulmonary function testing, should be performed and clinical manifestations should be reported in detail.

Findings should specifically include readings for FEV-1, FEV-1/FVC and DLCO (SB); maximum exercise capacity set forth in ml/kg/min oxygen consumption (with cardiac and/or respiratory limit); and whether the Veteran experiences cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or whether he requires oxygen therapy.

If DLCO is not done, the examiner must explain why the test would not be useful or valid in this particular case.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Read the medical opinions obtained to ensure that the remand objectives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case, and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


